DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 4 and 5 are objected to because of the following informalities:  Claim 4 limits the group of the first segment of the driving surface to public city road or public highway by using the term “consisting of”.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim.  Therefore, the first segment of the road can only be a public city road or a public highway, and never, for example, a rough road, even at time of departure.  Although the specification supports the group “consisting of public city road and public highway” only, Applicant is suggested to delete the claim because changes may result in a rejection of 112(a), under new matter. Otherwise, appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 – 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lue et al. U.S. 2014/0195112 (“Lu”).  Lu discloses a method of operating (method) a first motor vehicle (paragraph [0031] – [0032]), comprising: 
with one or more controllers, receiving information based on data from a first set of one or more sensors (103, [0034]); 
with the one or more controllers, over a first segment of a driving surface ([0034], [0112]), using at least a portion of the information (claim 3) based on data from the first set of one or more sensors to control a first set of one or more actuators [0031] to minimize relative motion between a sprung mass of the first motor vehicle (Ms) and the first segment of the driving surface; 
with the one or more controllers, receiving information based on data from a second set of one or more sensors ([0117], [0129]); and 
with the one or more controllers, over a second segment of the driving surface [0143], using at least a portion of the information (claim 3) based on data from the second set of sensors to control a second set of one or more actuators [0035] to modify a vehicle angle ([0035], [0082]) selected from the group consisting of an approach angle ([0103], pitch), a departure angle, and a breakover angle, wherein the first set of actuators (210a – 210d) and the second set of actuators (210a – 210d) have at least one actuator in common (suspension 210).
In reference to claims 2, 6 – 15, and 17, Lu further discloses modifying the vehicle angle comprising increasing a pitch angle [0142] in at least one of a positive direction and a negative direction;
[[claim 6]] wherein the at least one actuator in common is selected from the group consisting of an active suspension actuator ([0123], [0129]), an adjustable air spring, and an active roll bar;
	[[claim 7]] wherein the information based on data received from at least one of the first set of one or more sensors and the second set of one or more sensors includes information about the location of the first vehicle relative to the driving surface (ground clearance [0147]);
[[claim 8]] wherein the first set of sensors and the second set of sensors have at least one sensor in common (102, 103, 104, [0035], claim 20);
[[claim 9]] wherein the at least one sensor in common is selected from the group consisting of a LIDAR system (14f), a radar system (14f), and a GPS receiver (125);
	[[claim 10]] providing, to a second vehicle [0117] or a central data storage facility ([0117]- [0118]), information about a modification of the vehicle angle ([0124], [0142], , and the location where the modification was made ([0042], 314);
	[[claim 11]] wherein modifying the vehicle angle comprises adjusting a ride height of the first vehicle ([0089], vrp) while maintaining a pitch angle of the vehicle ([0021], [0024]).
	In reference to claim 12, Lu discloses a method of operating (abstract) a motor vehicle (abstract) that includes at least a first suspension system actuator (210, [0032]), the method comprising: 
obtaining information about a first motion of a sprung mass of the motor vehicle (22); 
operating a first controller (99) configured to execute a first control algorithm (fig. 4) that generates a first command signal (330) based on the information about the first motion; 
providing the first command signal to the first suspension system actuator; 
generating a first force [0031] with the first suspension system actuator; 
applying the first force to the sprung mass to mitigate the first motion; 
obtaining information about a driving surface [0058] to be traversed by the motor vehicle; obtaining information about the geometry of the motor vehicle [0081]; 
based at least on the information about the driving surface and the information about the geometry of the motor vehicle, determining that a segment [0112] on the driving surface will interfere with a surface on the motor vehicle [0147]; 
operating a second controller [0041] that includes a second control algorithm [0119] configured to execute a second command signal [0137] based on the information about the driving surface and the information about the geometry of the motor vehicle; 
providing the second command signal to the first suspension system actuator; 
generating a second force [0145] with the first suspension system actuator; and 
applying the second force to the sprung mass to induce a second motion (210).
In reference to claims 13 – 15, Lu further discloses the first motion and the second motion include changes in a pitch angle of the vehicle ((210a – 210b), [0082]),
[[claim 14]] wherein the first motion occurs during fore-aft acceleration or deceleration of the vehicle (brake or [0035]), and wherein the second motion is induced to avoid interference between the surface on the vehicle and the segment on the driving surface (Type 5 – 7, [0148]);
[[claim 15]] wherein the first controller and the second controller are the same controller (203).
In reference to claim 17, Lu discloses a method of operating (abstract) a suspension system of a vehicle (210, abstract) having one or more front wheels, one or more rear wheels, and a vehicle body ([0001], 11), the method comprising operating at least a controller [0024] in a first operating mode [0031] to use at least one active suspension actuator to mitigate a motion of the vehicle body (e.g. DRC) while the vehicle is being driven; 
operating the at least one controller in a second operating mode (JC) to use the at one active suspension actuator to increase a vehicle angle [0136] selected from the group consisting of an approach angle [0082] and a departure angle (pitch).

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Okawa, JP 2016-179771 (“Okawa”).  Okawa discloses a method of operating a suspension system of a vehicle (page 2, 5th paragraph) having one or more front wheels (4), one or more rear wheels (5), and a vehicle body (1), the method comprising: 
obtaining information about a terrain (102) ahead of the vehicle; based on the obtained information, determining that a slope of the terrain (θ1) exceeds an approach angle of the vehicle (abstract); 
in response to said determination, compressing at least one actuator arranged between a rear wheel (5) and the vehicle body and extending at least one actuator (40) arranged between a front wheel (4) and the vehicle body, thereby increasing a pitch of the vehicle body (page 4, 4th paragraph) to increase the approach angle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of R. Hirao, U.S. 2015/0088379 (“Hirao”).  Lu discloses minimizing relative motion between the sprung mass of the first vehicle [0124] but is silent to the algorithm used and does not disclose the first segment of the driving surface including a skyhook control algorithm in at least one of the one or more controllers.  Hirao teaches including a Skyhook control algorithm (18).  Hirao further teaches [[claim 18]] in the first operating mode the controller uses a motion mitigation strategy selected from the group consisting of a ground hook algorithm and a skyhook algorithm (18).  One of ordinary skill in the art at the time the invention was filed would find modifying Lu such that it comprised the Skyhook control algorithm in view of the teachings Hirao obvious so as to control the vehicle body vibration and increase ride comfort [0038].
In reference to claim 19, Lu does not disclose the details of how the approach angle is increased in the second operating mode.  Hirao teaches the approach angle is increased by raising the front of the vehicle and lowering the rear of the vehicle while the vehicle is being driven. One of ordinary skill in the art at the time the invention was filed would find modifying Lu such that it comprised the action of raising the front of the vehicle and lowering the rear of the vehicle in view of the teachings of Hirao obvious so as to create the anti-dive geometry ([0044], fig. 3).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of S. Luke, DE 10 2008 052134 B4 (“Luke”).  Lu does not disclose the first segment of the driving surface is a portion of a road selected from the group consisting of a public city road and a public highway, or the second segment an off-road surface.  Luke teaches the driving surface selected from public city road and a public highway (page 3, 4th paragraph).  Luke further teaches [[claim 5]] selecting the driving surface as a portion of an off-road surface (dirt road).  One of ordinary skill in the art at the time the invention was filed would find modifying Lu such that it comprised selecting a road surface in view of the teachings of Luke obvious so as to determine the certain degree of bumps and typical driving speed associated with the road (page 3, 4th paragraph).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Okawa.  Lu does not disclose the details of how the approach angle is increased in the second operating mode.  Okawa teaches the approach angle is increased by raising the front of the vehicle and lowering the rear of the vehicle while the vehicle is being driven (page 4, 6th paragraph).  One of ordinary skill in the art at the time the invention was filed would find modifying Lu such that it comprised the action of raising the front of the vehicle and lowering the rear of the vehicle in view of the teachings of Okawa obvious so as to create the anti-dive geometry (page 4, 6th paragraph).
In reference to claim 20, Lu does not disclose the details of how the departure angle is increased.  Okawa teaches a second operating mode in which the departure angle is increased by raising the rear of the vehicle and lowering the front of the vehicle while the vehicle is being driven (page 4, 6th paragraph).  One of ordinary skill in the art at the time the invention was filed would find modifying Lu such that it comprised raising the rear of the vehicle and lowering the front in view of the teachings of Luke obvious so as to control the body posture of the vehicle based on the relationship between the inclination angle, approach angle, and departure angle (page 4, 7th paragraph). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/               Primary Examiner, Art Unit 3614